 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Street
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8

 9
                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        )   CASE NO. 1:19-CR-00074 DAD
                                                      )
12                                                    )
                                    Plaintiff,        )   STIPULATION TO MODIFY DEFENDANT
13                                                    )   FLORES DE LA RIVA’S CONDITIONS OF
                         v.                           )   RELEASE; ORDER
14                                                    )
     RAFAEL FLORES DE LA RIVA,                        )
15                                                    )
                                                      )
16                                 Defendant.         )
                                                      )
17
     TO THE HONORABLE COURT:
18

19              WHEREAS, Defendant Rafael Flores De La Riva is currently on pretrial release per

20   this Court’s Order dated March 26, 2019 (Dkt. No. 18); and
21
                WHEREAS, one of his current conditions of release, Condition No. 7(k), imposes
22
     home incarceration and electronic monitoring, among other restrictions on the defendant’s
23

24   liberty;

25              WHEREAS, Defendant and the Government have agreed that the defendant requires
26
     flexibility to assist with transportation of his children and other family obligations since his
27
     wife is now working outside the home; and
28




                                                      1
 1           WHEREAS, the parties are informed of the defendant’s positive performance during
 2
     his six months in pretrial release and that Pretrial Services has no objections to the requested
 3
     modifications; and
 4

 5
             WHEREAS, Pretrial Services Officer Frank Guerrero has no objections to this request.

 6           IT IS HEREBY STIPULATED that the Defendant’s pretrial release Condition No. 7(k)
 7   be amended to remove the home incarceration requirement and add the following sentences:
 8
     “You are restricted to your residence every day from 9:00 pm to 6:00 am, or as adjusted by the
 9
     Pretrial Services office or supervising officer, for medical, religious services, employment or
10

11   court-ordered obligations. All other conditions not in conflict with this order shall remain in

12   full force and effect.”
13

14   Dated: September 27, 2019                     /s/ Virna L. Santos____________
                                                   VIRNA L. SANTOS
15                                                 Attorney for Defendant
                                                   Rafael Flores De La Riva
16

17
     Dated: September 27, 2019                     /s/ Jessica Massey_____________
18                                                 JESSICA MASSEY
                                                   Assistant U.S. Attorney
19
                                                   On Behalf of the United States of America
20

21                                               ORDER
22
            IT IS SO ORDERED.
23

24   Dated: September 27, 2019                                     /s/ Barbara    A. McAuliffe
25                                                        UNITED STATES MAGISTRATE JUDGE

26

27

28




                                                     2
